DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/731,477 filed 12/31/19 were examined. Examiner filed a non-final rejection on 2/15/22.
Applicant filed amendments on 6/15/22. Claims 1-14 were cancelled. Claims 15-20 were amended. Claims 21-29 were newly added. Claims 15-29 are presently pending and presented for examination.

Response to Arguments
Regarding the rejections under 35 USC 101: Applicant's arguments filed 6/15/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 15 and 18, applicant argues that, “Independent claims 15 and 18 were amended to indicate that a response involves (i) amending, autonomously, a driving pattern of the monitoring vehicle during an autonomous driving of the vehicle, or (b) suggesting a suggested falling cargo avoidance driving pattern during a human driver controlled driving of the vehicle. This step links the various previous steps (now linked to components of the monitoring vehicle) of the method to a concrete technical solution in the real world - which is not an abstract idea” (See at least Page 6 in the Remarks).
However, this argument is not persuasive because, as per Step 2A, Prong Two, of the 2019 Patent Subject Matter Eligibility analysis, in order to be eligible at this step, the claim must recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05. While option (i) of the newly amended limitation would integrate the judicial exception into a practical application, since a user cannot mentally or manually control autonomous driving of a vehicle, option (b) of the newly amended limitation is broad enough that it could be interpreted as merely outputting the judicial exception. Outputting the judicial exception is insignificant extra-solution activity, and therefore does not serve to integrate the judicial exception into a practical application. Because the newly amended limitation is worded in such a way that only one of (i) or (b) needs to be true, the entire limitation could be interpreted as merely outputting the judicial exception (i.e., insignificant extra-solution activity).
If applicant amended the claims to remove option (b), then the claims would be eligible. However, as currently written, the claims are not eligible for the above stated reasons.

Priority
In the Application Data Sheet filed 12/31/19 and paragraph [0001] of the specification filed 12/31/19, applicant states that this application is a continuation of PCT/IB19/58207 filed 9/27/19. However, a continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The present application contains Figs. 60-62 and paragraphs [00974]-[001057] which disclose a machine-learning based method for detecting and predicting falling cargo from a vehicle, these figures and descriptions are absent from the PCT
Furthermore, provisional applications 62/747,147 and 62/750,822 of the PCT also fail to disclose or suggest any of the content of Figs. 60-62 and paragraphs [00974]-[001057] pertaining to machine-learning methods for detecting and predicting falling cargo. Therefore, applicant must submit a new Application Data Sheet which either deletes the benefit claim to the PCT or changes the relationship with the PCT from continuation to continuation-in-part. Applicant must also correct or delete paragraph [0001] of the specification accordingly. A patent cannot be granted until such a new Application Data Sheet is submitted.

Specification
Since paragraph [0001] of the specification restates the improper priority discussed in the “Priority” section of this office action, the specification is objected to. Applicant should correct or delete paragraph [0001] of the specification accordingly once applicant submits a corrected Application Data Sheet, as instructed in the “Priority” section.

Claim Objections
Claims 15-18, 20, 22-24 and 26-28 are objected to because of the following informalities:
In claim 15, “by the processor of the monitoring device” should be “by the processor of the monitoring  vehicle”
In claims 15 and 18, “(b) suggesting a suggested falling cargo avoidance driving pattern” should be “(ii) suggesting a suggested falling cargo avoidance driving pattern”
In claim 16, “a future falling of cargo” should be “[[a]] the future fall of cargo”
In claim 17, “a future falling of the cargo” should be “[[a]] the future fall of the cargo”
In claim 18, “estimating, by a processor that belongs to the monitoring vehicle,” should be “estimating, by [[a]] the processor that belongs to the monitoring vehicle,”
In claim 20, “a road that contributes to a future falling of the cargo” should be “a road that contributes to [[a]] the future fall of the cargo”
In claims 22-23, “generating one or more future falling cargo predictors” should be “generating the one or more future falling cargo predictors”
In claims 24, “an impact of cargo falling events” should be “an impact of the actual or estimated cargo falling events”
In claim 26, “in response to cargo falling events” should be “in response to the actual or estimated cargo falling events”
In claim 27, “that contributes to the falling of cargo of the certain type” should be “that contributes to [[the]] falling of the cargo of the certain type”
In claim 28, “The method according to claim 1” should be “The method according to claim [[1]] 15”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering driving information of a vehicle, detecting cargo falling events, learning to predict future cargo calling events, estimating an impact of cargo falling events, and storing or transmitting data related to cargo falling events. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Regarding claim 15, applicant recites A method for estimating a future fall of a cargo conveyed by a monitored vehicle, the method comprising: 
receiving, by a monitoring vehicle, one or more future falling cargo predictors for multiple types of cargo that were learnt by applying a machine learning process; 
sensing by at least one sensor the monitoring vehicle to provide monitoring results; 
determining, by a processor that belongs to the monitoring vehicle, a cargo class carried by the monitored vehicle; 
estimating, by the processor of the monitoring device, and based on the cargo class and a future falling cargo predictor associated with the cargo class, whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle; and 
responding to the estimating, wherein the responding comprises at least one out of (i) amending, autonomously, a driving pattern of the monitoring vehicle during an autonomous driving of the vehicle, or (b) suggesting a suggested falling cargo avoidance driving pattern during a human driver controlled driving of the vehicle.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of learning what conditions are indicative of falling cargo, monitoring a preceding vehicle, identifying cargo carried by the vehicle, determining the likelihood that the cargo will fall from the vehicle before a host vehicle passes the preceding vehicle, and suggesting a driving pattern to avoid the falling cargo, which is a process that can be performed mentally or manually by a human. The final step of responding does not serve to integrate this mental process into a practical application because it could be interpreted so broadly that it could either simply involve outputting the judicial exception, which is insignificant extra-solution activity, or involve suggesting an alternate driving pattern, which a user could, for example, do verbally (Prong one: YES, recites an abstract idea).
Aside from the recitation of a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, while recited option (i) integrate the judicial exception into a practical application, since a user cannot mentally or manually control autonomous driving of a vehicle, option (b) is broad enough that it could refer to merely outputting the judicial exception. Outputting the judicial exception is insignificant extra-solution activity and therefore does not integrate the judicial exception into a practical application. Because the newly amended limitation is worded in such a way that only one of (i) or (b) needs to be true, the entire limitation could be interpreted as merely outputting the judicial exception (i.e., insignificant extra-solution activity) (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraph [0085] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note to help applicant overcome the rejection: If applicant amended the claims to remove option (b), then the claims would be eligible, since a user cannot mentally or manually control autonomous driving of a vehicle. However, as currently written, the claims are not eligible for the above stated reasons.

Regarding claim 16, applicant recites The method according to claim 15, wherein [[a]] the future falling cargo predictor associated with the cargo class is indicative of a behavior of a vehicle conveying the cargo that contributes to a future falling of cargo; and wherein the estimating is based, at least in part, on [[a]] the behavior of the monitored vehicle.
However, a user can mentally associate vehicle behaviors with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method according to claim 15, wherein the future falling cargo predictor associated with the cargo class is indicative of an attribute of a road that contributes to a future falling of the cargo; and wherein the estimating is based, at least in part, on a road over which the monitored vehicle is driving or is about to drive.
However, a user can mentally associate road attributes with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites A non-transitory computer readable medium for estimating a future fall of a cargo conveyed by a monitored vehicle, the non-transitory computer readable medium stores instructions for: 
receiving, by a monitoring vehicle, one or more future falling cargo predictors for multiple types of cargo that were learnt by applying a machine learning process; 
sensing, by at least one sensor of the monitoring vehicle, to provide monitoring results; 
determining, by a processor that belongs to the monitoring vehicle, a cargo class carried by the monitored vehicle; 
estimating, by a processor that belongs to the monitoring vehicle, and based on the cargo class and a future falling cargo predictor associated with the cargo class, whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle; and 
responding to the estimating, wherein the responding comprises at least one out of (i) amending, autonomously, a driving pattern of the monitoring vehicle during an autonomous driving of the vehicle, or (b) suggesting a suggested falling cargo avoidance driving pattern during a human driver controlled driving of the vehicle.
The claim recites a non-transitory computer-readable medium configured to store a series of instructions and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of learning what conditions are indicative of falling cargo, monitoring a preceding vehicle, identifying cargo carried by the vehicle, determining the likelihood that the cargo will fall from the vehicle before a host vehicle passes the preceding vehicle, and suggesting a driving pattern to avoid the falling cargo, which is a process that can be performed mentally or manually by a human. The final step of responding does not serve to integrate this mental process into a practical application because it could be interpreted so broadly that it could either simply involve outputting the judicial exception, which is insignificant extra-solution activity, or involve suggesting an alternate driving pattern, which a user could, for example, do verbally (Prong one: YES, recites an abstract idea).
Aside from the recitation of a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, while recited option (i) integrate the judicial exception into a practical application, since a user cannot mentally or manually control autonomous driving of a vehicle, option (b) is broad enough that it could refer to merely outputting the judicial exception. Outputting the judicial exception is insignificant extra-solution activity and therefore does not integrate the judicial exception into a practical application. Because the newly amended limitation is worded in such a way that only one of (i) or (b) needs to be true, the entire limitation could be interpreted as merely outputting the judicial exception (i.e., insignificant extra-solution activity) (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraph [0085] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note to help applicant overcome the rejection: If applicant amended the claims to remove option (b), then the claims would be eligible, since a user cannot mentally or manually control autonomous driving of a vehicle. However, as currently written, the claims are not eligible for the above stated reasons.

Regarding claim 19, applicant recites The non-transitory computer readable medium according to claim 18, wherein future falling cargo predictor associated with the cargo class is indicative of a behavior of a vehicle conveying the cargo that contributes to a future falling of cargo; and wherein the estimating is based, at least in part, on the behavior of the monitored vehicle.
However, a user can mentally associate vehicle behaviors with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The non-transitory computer readable medium according to claim 18, wherein the future falling cargo predictor associated with the cargo class is indicative of an attribute of a road that contributes to a future falling of the cargo; and wherein the estimating is based, at least in part, on a road over which the monitored vehicle is driving or is about to drive.
However, a user can mentally associate road attributes with the time of falling of cargo. Therefore the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 22, applicant recites The non-transitory computer readable medium according to claim 18 wherein the one or more future falling cargo predictors were generated by receiving, by a computerized system, sensed information related to driving sessions of multiple vehicles; applying a machine learning process on the sensed information to detect actual or estimated cargo falling events; and generating one or more future falling cargo predictors for multiple types of cargo.
However, a user could mentally or manually observe data of previous driving sessions and use that data to learn whether or not various types of cargo might fall in certain situations. The additional limitations therefore do no integrate the judicial exception into a practical application. Furthermore, the recitation of a generic computerized system does not add anything to the claim taken as a whole besides processing of the data using a generic computer. The claim is therefore not eligible under 35 USC 101.

Regarding claim 23, applicant recites The method according to claim 15 wherein the applying of the machine learning process comprises applying the machine learning process on sensed information related to driving sessions of multiple vehicles; wherein the applying of the machine learning process comprises detecting actual or estimated cargo falling events and generating one or more future falling cargo predictors for multiple types of cargo.
	However, a user could mentally or manually observe data of previous driving sessions and use that data to learn and predict whether or not various types of cargo might fall in certain situations. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 24, applicant recites The method according to claim 23 further comprising estimating, from the sensed information related to driving sessions of multiple vehicles, an impact of cargo falling events related to at least some of the multiple types of cargo.
	However, a user could mentally or manually observe data of previous driving sessions, use that data to learn and predict whether or not various types of cargo might fall in certain situations, and determine what consequences might be of the cargo falling. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 25, applicant recites The method according to claim 24 further comprising responding to the estimating.
However, the “responding” is recited so broadly that it could simply refer to outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 26, applicant recites The method according to claim 23, further comprising determining suggested vehicle behavior in response to cargo falling events related to the at least some of the multiple types of cargo.
However, a user could mentally determine how an ego vehicle should respond to certain kinds of detected cargo located on a surrounding vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 27, applicant recites The method according to claim 23, further comprising detecting a behavior of a vehicle conveying a cargo of a certain type that contributes to the falling of cargo of the certain type; and associating an indication of the behavior with a future falling cargo predictor for the certain type.
However, a user could mentally observe the behavior of a surrounding vehicle and determine that that behavior will cause cargo to fall from the vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 28, applicant recites The method according to claim 1, wherein the applying of the machine learning process comprises training the machine learning process with samples of cargos of the multiple types and with samples of cases where the cargos of the multiple types fell.
However, a user could mentally analyze the above described situations where cargo fell and learn trends to predict the falling of cargo in future situations. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 29, applicant recites The method according to claim 23, wherein the applying of the machine learning process comprises identifying spatial relationships between cargo of the multiple types and vehicles conveying the cargo of the multiple types and an outcome of the conveying of the cargo of the multiple types.
However, a user can mentally or manually identify the spatial locations of different types of cargo and vehicles conveying the different types of cargo to learn outcomes of conveying the different types of cargo. The additional limitations therefore do not integrate the judicial exception into a practical application.

Allowable Subject Matter
Claims 15-29 are objected to for containing allowable subject matter, but would be allowable if re-written to resolve any outstanding objections and rejections detailed in prior sections of this office action. 
The closest prior art of record is Vaughn et al. (US 20190196471 A1) in view of Kang (US 20200371518 A1), hereinafter referred to as Kang. The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claims 15 and 18, Vaughn discloses A method for estimating a future fall of a cargo conveyed by a monitored vehicle (Vaughn discloses that an AI of an autonomous vehicle may forecast a risk that one or more objects or people may fall off of a truck's trailer and inform remote viewers [See at least Vaughn, 0042]), the method comprising: 
receiving, by a monitoring vehicle, one or more future falling cargo predictors for multiple types of cargo that were learnt by applying a machine learning process (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer [See at least Vaughn, 0042]. Vaughn further discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]. It will be appreciated that AI is a machine learning process); 
sensing, by at least one sensor of the monitoring vehicle, to provide monitoring results (Vaughn discloses that the AI may be integrated in an autonomous vehicle that is driving down a road behind a truck with a flatbed trailer [See at least Vaughn, 0042]. Vaughn further discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]); and
determining, by a processor that belongs to the monitoring vehicle, a cargo class carried by the monitored vehicle (Vaughn discloses that the AI easily identifies the truck and identifies people and/or objects on the flatbed of the truck that are moving independently of the flat bed, e.g., objects and/or people are rolling or sliding, and may forecast a risk that one or more objects or people may fall off of the truck's trailer [See at least Vaughn, 0042]).
However, none of the prior art of record, taken either alone or in combination, teaches the method further comprising estimating, by the processor of the monitoring device, and based on the cargo class and a future falling cargo predictor associated with the cargo class, whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle; and 
responding to the estimating, wherein the responding comprises at least one out of (i) amending, autonomously, a driving pattern of the monitoring vehicle during an autonomous driving of the vehicle, or (b) suggesting a suggested falling cargo avoidance driving pattern during a human driver controlled driving of the vehicle (emphasis added).
The bold parts of the claim language are of particular interest because in order for a reference to read on the bolded portions, the reference would need to teach where one vehicle is able to predict when the cargo from the preceding vehicle is going to fall, and determine whether or not the cargo will fall before it passes the preceding vehicle.
Kang comes the closest to teaching these particular aspects out of all the prior art, since Kang teaches a method for detecting an object falling out of a preceding vehicle wherein, if an object falls from the preceding vehicle, the own vehicle passes both the object and the preceding vehicle (See at least Fig. 5 in Kang: Kang teaches that, after learning by the control apparatus 100 of the present invention (in (b) of FIG. 5), the host vehicle A may confirm whether a vehicle is present in the opposite lane, and overtake the other vehicle B by violating the centerline to avoid the fallen object C [See at least Kang, 0077]). However, this is not the same as estimating a future falling cargo predictor and estimating whether the cargo conveyed by the monitored vehicle will fall before the monitoring vehicle will pass the monitored vehicle, as claimed (emphasis added). In other words, while the host vehicle of Kang can detect cargo that has already fallen from a preceding vehicle, and learn to avoid the cargo after the fact, Kang is silent regarding whether the host vehicle can predict the time when the cargo will fall, let alone calculating whether the host vehicle can pass the preceding vehicle before the cargo falls, as recited in the claimed invention. Vaughn is similarly silent whether the host vehicle can predict the time when the cargo will fall, let alone calculating whether the host vehicle can pass the preceding vehicle before the cargo falls, as recited in the claimed invention. Even the best prior art of record, therefore, is not in the field of endeavor of determining whether cargo will fall from a preceding vehicle before a host vehicle can pass the preceding vehicle, unlike the claimed invention.
It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Vaughn, Kang, or any other prior art of record to arrive at the claimed invention. For at least the aforementioned reasons, claims 15 and 18 contain allowable subject matter.

Regarding claims 16-17 and 23-29, these claims also contain allowable subject matter at least by virtue of their dependence from claim 15. Notably, claim 28 is currently dependent on cancelled claim 1, but examiner assumes that this is a mistake and that applicant meant for it depend from claim 15.

Regarding claims 19-22, these claims also contain allowable subject matter at least by virtue of their dependence from claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668